Citation Nr: 0110592	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
1998, for the assignment of a 20 percent disability rating 
for service-connected bilateral sensorineural hearing loss.

2.  Timeliness of appeal from the denial of a claim for 
entitlement to service connection for residuals of 
nasopharyngeal irradiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  In June 1998, the RO denied entitlement 
to service connection for nasopharyngeal irradiation.  In an 
October 1998 decision, the RO granted entitlement to service 
connection for bilateral sensorineural hearing loss, 
assigning a 20 percent disability rating.  In an August 1999 
determination, the RO held that the veteran's appeal from the 
denial of entitlement to service connection for residuals of 
nasopharyngeal irradiation was untimely.

The veteran presented testimony with respect to his earlier 
effective date claim at a personal hearing held by the 
Decision Review Officer at the local VARO in September 1999.  
A copy of the transcript of that hearing has been associated 
with the claims folder.

For the reasons set forth below, the Board will herein 
consider the matter of the timeliness of an appeal from the 
June 1998 rating decision denying service connection for 
nasopharyngeal irradiation.  Pursuant to an opinion of VA 
General Counsel, VAOPGCPREC 9-99, the Board notified the 
veteran of its intent to consider the timeliness of his 
appeal in a letter of January 11, 2001.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the agency of 
original jurisdiction.

2.  The Cleveland, Ohio VARO previously denied service 
connection for bilateral sensorineural hearing loss in an 
August 1984 rating decision.  The veteran was informed of the 
adverse determination, as well as his procedural and 
appellate rights, by VA letter dated August 20, 1984.  The 
veteran did not initiate an appeal.

3.  The veteran's application to reopen a claim for service 
connection for bilateral sensorineural hearing loss, which 
provides the basis for this appeal, was received at the St. 
Petersburg VARO on March 10, 1998.

4.  The RO disallowed the veteran's claim for service 
connection for nasopharyngeal irradiation in a June 1998 
rating decision.

5.  By VA letter dated June 22, 1998, the veteran was 
informed of the adverse determination, as well as his 
appellate rights and time limits on appealing the 
disallowance.

6.  The veteran filed a timely notice of disagreement, and 
the RO issued a statement of the case on February 2, 1999.

7.  The veteran did not file a substantive appeal within one 
year of being notified of the rating action or within 60 days 
of mailing of the statement of the case.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 10, 
1998, for the assignment of a 20 percent disability rating 
for service-connected bilateral sensorineural hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West Supp. 2000); 38 
C.F.R. § 3.400 (2000).

2.  The appellant did not timely perfect an appeal of the 
RO's June 1998 rating decision denying entitlement to service 
connection for nasopharyngeal irradiation.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300-
20.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

With respect to the earlier effective date claim, the 
appellant was notified of the denial of his claim for service 
connection for bilateral sensorineural hearing loss by VA 
letter dated August 20, 1984.  This notification included a 
copy of his procedural and appellate rights.  The veteran did 
not appeal the August 1984 rating decision and he did not 
file an application to reopen prior to March 10, 1998.  The 
veteran was informed in a November 1999 statement of the case 
that the date of his application to reopen is controlling in 
this case; further development and further expending of VA's 
resources is not warranted.

As to the issue of timeliness, it is noted that the Board's 
January 2001 letter to the veteran specifically set forth the 
criteria necessary to establish a meritorious claim of 
timeliness.  The veteran and his accredited representative 
were thereafter given an appropriate time period within which 
to submit argument or testimony with respect to the issue of 
timeliness.  Therefore, further assistance or development of 
this claim is not required.

Earlier Effective Date

The Cleveland VARO denied entitlement to service connection 
for bilateral sensorineural hearing loss in an August 1984 
rating decision.  The veteran was informed of the adverse 
determination, as well as his procedural and appellate 
rights, by VA letter dated August 20, 1984.  The veteran did 
not initiate an appeal.

In this case, the veteran is seeking an earlier effective 
date for the assignment of a 20 percent disability rating for 
bilateral sensorineural hearing loss.  In this regard, the 
Board finds that the application to reopen that forms the 
basis of this appeal was received at the RO on March 10, 
1998.  The RO initially denied the veteran's application to 
reopen in a June 1998 rating decision.  In his June 1998 
notice of disagreement, the veteran alleged that his 
bilateral hearing loss was secondary to acoustic trauma in 
service.  In August 1998, the veteran and his accredited 
representative attended a conference with the Decision Review 
Officer (DRO) at the local VARO.  At that time, the veteran 
reiterated his contention that his hearing loss was secondary 
to acoustic trauma in service.  To assist the veteran with 
his claim, the DRO scheduled him for VA audio and ear disease 
examinations in September 1998.  The reports from those 
examinations show that he had bilateral sensorineural hearing 
loss, but that he likely did not have any conductive hearing 
loss that would be expected from otitis media.  It was 
specifically opined that the current hearing loss was likely 
due to acoustic trauma, not otitis media.  Audiological 
evaluation revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
75
80
LEFT
35
40
60
75
80

Average puretone thresholds were 65 decibels in the right ear 
and 64 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
72 percent in the left ear.

In October 1998, based on the foregoing, the RO reopened and 
granted entitlement to service connection and assigned a 20 
percent disability rating, effective March 10, 1998.  That 
rating was not contested by the veteran.  However, he 
appealed the effective date of the grant of compensation, 
which is the issue before the Board at this time.

After a contemporaneous review of the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than March 10, 1998, for the assignment of a 20 percent 
disability rating for service-connected bilateral 
sensorineural hearing loss is not warranted.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i) (West Supp. 2000); 
38 C.F.R. §§ 3.400, (h)(2), (q), (r) (2000); see also Link v. 
West, 12 Vet. App. 39 (1998)(effective date of a reopened 
claim is fixed in accordance with the facts but is not 
earlier than the date of receipt of the claim).  "Date of 
receipt" means "the date on which a claim, information or 
evidence was received in [VA]".  38 C.F.R. § 3.1(r) (2000); 
see also 38 C.F.R. §§ 3.108, 3.153, 3.201 (2000); Wells v. 
Derwinski, 3 Vet. App. 307 (1992).

In this case, the veteran's application for reopen was 
submitted on March 10, 1998.  In several lay statements, 
including testimony provided at a September 1999 personal 
hearing, the veteran asserted that he had hearing loss ever 
since he separated from service and that VA audiological 
examination in 1983 revealed hearing loss.  However, these 
arguments are not relevant to the issue at hand.  The only 
pertinent date is that of the current claim on appeal.  
38 C.F.R. §§ 3.400, (h)(2), (q), (r) (2000).  While the 
veteran asserts, in essence, that the date entitlement arose 
was prior to the March 10, 1998 application to reopen, the 
law mandates that the effective date be the later of the 
dates (and no earlier than the date of receipt of the 
reopened claim).  The fact that he may have had bilateral 
sensorineural hearing loss prior to the March 1998 
application to reopen does not affect the assignment of the 
effective date.  Although with no bearing on this case, the 
Board finds that the veteran appears to confuse his grant of 
entitlement to service connection for bilateral sensorineural 
hearing loss in 1998, with his grant of entitlement to 
service connection for left otitis media and secondary left 
ear hearing loss in 1948.  He was not service-connected for 
sensorineural hearing loss at that time.  He was service-
connected for conductive hearing loss in the left ear due to 
otitis media, which, according to the recent VA ear 
examination reports, is not currently manifested.  There was 
no basis for awarding a higher rating for the otitis medial 
and left ear hearing loss at any time earlier.  

The only basis from which the Board could grant an earlier 
effective date for the assignment of the 20 percent 
disability rating for the veteran's bilateral sensorineural 
hearing loss is by concluding that the date of claim was 
prior to March 10, 1998.  It is not.  The veteran did attempt 
to obtain entitlement to service connection for bilateral 
sensorineural hearing loss in 1983, but that claim was denied 
by the RO in a February 1984 decision and, after the veteran 
submitted additional medical evidence, in an August 1984 
decision.  The veteran did not appeal either of those 
decisions within the appropriate limit limitations, a fact 
noted by his accredited representative during the September 
1999 hearing.  Thus, both 1984 decisions are final.  
38 C.F.R. § 20.200 (2000).  They provide no basis for an 
earlier effective date.  Similarly, although an effective 
date back to the date of those decisions may be assigned upon 
a specific showing of clear and unmistakable error, see 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(2000), no such error has been alleged by the veteran or his 
representative.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Overall, the Board finds no basis for assigning an effective 
date earlier than March 10, 1998, for entitlement to a 20 
percent disability rating for bilateral sensorineural hearing 
loss.  In fact, it is noteworthy that the first evidence 
showing bilateral sensorineural hearing loss meeting the 
requirements for entitlement to a 20 percent disability 
rating is the September 1998 VA audiological examination 
report.  While the effective date of the assignment of VA 
disability compensation should be the later of the date of 
claim or date entitlement arose, the issue before the Board 
is only whether an effective date earlier than March 10, 
1998, is warranted.

Since the preponderance of the evidence is against an 
effective date earlier than March 10, 1998, for the 
assignment of a 20 percent disability rating for bilateral 
sensorineural hearing loss, the veteran's claim must be 
denied.

Timeliness of Appeal

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)). 

As a matter of right, when the RO denied the appellant's 
claim for service connection for nasopharyngeal irradiation 
in June 1998, he was entitled to appeal the decision to the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7104(a) (West 
Supp. 2000).  The statutes governing an appeal to the Board 
are set forth in Chapter 71, title 38, United States Code.  
The law provides, "An application for review on appeal shall 
not be entertained unless it is in conformity with this 
chapter."  38 U.S.C.A. § 7108 (West 1991).

"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (2000).  In the instant case, the veteran filed a NOD 
within one year of the date of the determination from which 
he sought to appeal; the NOD was timely and it is not at 
issue in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302(a) (2000).

Statute provides that a substantive appeal must be filed 
within 60 days from the date the SOC is mailed to the 
appellant and his representative, if he has one.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  Regulation provides that the 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (the RO in this case) mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of the mailing of the letter 
notifying the appellant of the determination being appealed.  
38 C.F.R. § 20.302(b) (2000).  The date of mailing of the SOC 
is presumed to be the date of the statement of the case.  Id.

The RO furnished the veteran with a SOC addressing his 
nasopharyngeal irradiation claim on April 19, 1999.  
Accordingly, the veteran was required to file his substantive 
appeal within the remainder of the one-year period from the 
date of notification, i.e. he had until June 22, 1999.  
Neither the veteran nor his accredited representative filed 
any statement that could be reasonably construed as a 
substantive appeal as to the claim for service connection for 
nasopharyngeal irradiation until July 12, 1999, substantially 
beyond the time permitted for perfecting the appeal.

Similarly, there is no correspondence of record showing a 
request for an extension of time to file the substantive 
appeal.  Consequently, no question of good cause for untimely 
filing of a substantive appeal is for consideration.  See 38 
C.F.R. § 20.303 (2000).

In January 2001, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the issue of service connection for 
nasopharyngeal irradiation was timely and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2000). Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  Cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard, supra.  In this case, the 
Board concludes that its consideration of this issue does not 
violate the appellant's procedural rights.  The January 2001 
letter to the appellant provided him notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider this issue.  He was given 60 days to submit argument 
on this issue and provided an opportunity to request a 
hearing.

In February 2001, the veteran submitted a statement 
indicating that his VA Form 9, Appeal to the Board, was 
signed and mailed to the St. Petersburg VARO on May 10, 1999.  
He contends that he should not be penalized because it took 
so long for the RO to receive it.

The CAVC has defined a presumption of regularity to the 
effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)); and see Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to procedures 
at the RO level).  The presumption of regularity dictates 
that, in the absence of clear evidence to the contrary, the 
Board presume that the RO did not receive the veteran's VA 
Form 9 until July 1999.  There is no evidence of record 
establishing that delivery of the veteran's substantive 
appeal was unduly delayed by the United States Postal 
Service, nor is there evidence that anything unusual occurred 
in the RO's handling of the same upon receipt.

In view of the foregoing, the Board finds that the veteran 
has not filed a timely substantive appeal from the June 1998 
rating decision that disallowed his claim of entitlement to 
service connection for nasopharyngeal irradiation.  Where 
there is no timely substantive appeal, the appeal is not in 
conformity with chapter 71, title 38, United States Code, and 
the Board may not entertain the application for appeal as a 
matter of law.  38 U.S.C.A. § 7108 (West 1991).  Consequently 
the appeal must be dismissed.


ORDER

An effective date earlier than March 10, 1998, for the 
assignment of a 20 percent disability rating for service-
connected bilateral sensorineural hearing loss is denied.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for nasopharyngeal 
irradiation is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

